Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 1 of 14




      M alvin Garnet
      437SW 3rdST //4
 2    M iam i,FL 33130
      7863688079
      Bkbridge7l8@aol.com
 4                    IN THE UN ITED STATES DISTRICT CO URT
                      FO R TH E SOUTH ERN DISTRICT O F FLO RIDA
 5                    FO RT LA UDERDALE DIVISION
                                                                                 FILED BY               D.C.
 6
 *7                                                                                  '
                                                                                     JAN 1% 2010
                                                                                      ANGELA E.NOBLE
 8    PLA IN TIFF'S NA M E                                 CaseN o.:                 GLERKU S DISI CQ
                          ,                                                          s.o.oFiV .-MIAMI
 9                    M A LVIN GARN EW ,on behalfof

10 himselfand allotherssimilarly situated,                 JURY TRIAL REQUESTED
11                                    Plaintiffs,

12

l3    vs.

14    TRAN SPORT W O RK ERSU NION OF A M ERICA,
      A FL-CIO,TW U 555,TW U INTERNA TIONA L
15
                      Defendant
16
                                                      COM PLA INT
l7
              PlaintiffsbringthisClassActionComplaintCçcomplainf')againsttheDefendantsTransportW ORKERS
18
      UN ION OF AM ERICA,A FL-CIO,LOCAN UNION N O.555on behalfofthem selvesand allothersim ilarly
l9
      situated African Americansacrossthenationof72citiesofTW U International.
20

21
                      ORIGINAL CLA SS A CTION COM PLAm T

                      PLAINTIFFMALVIN L.GARNETT CEGARNETT''orPlaintifg,individuallyandonbehalfof
23
      aIlthosesimilarlysituated,bringthingsactionforaninjunctionanddamagesandstates;
24

25
                                               INTRODUCTORY STATEM ENT
26
                      n iscasearisesoutoftheexclusionofcertain m em bersoftheTransportW orkersUnion of
27
      AmericaAFL-CIOCICTW U'')
28
      JURY TRIAL REQUESTED -l
Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 2 of 14



1                                          JURISD ICTION AND V EN UE
2
            1.     SubjectM atterJurisdiction.ThisCourthassubjectmatterjurisdiction
3
4 pursuantto28U.S.C.j 1332(d)(2)becausethiscaseisfiled asaclassaction underFed.
5 R.Civ.P.23 and on inform ation and beliefthe aggregate am ountin controversy exceeds

6 thesum of$5,000,000.00,exclusive ofinterestand costs,and atleastone m em berofthe
7
     proposed classisa citizen ofa statedifferentfrom atleastone D efendant.There is also
8

9 subjectm atterjurisdiction under28U.S.C.j 1331becausethecase arisesunderthe
10 Constitution, law sortreatiesofthe United States.
11
            2.     Venueisproperin thisdistrictunder28U.S.C.j 1391(b)because
12
13 (1)asubstantialpartoftheeventsorom issionsgivingrisetotheclaimsassertedherein
14 occurred in thisjudicialdistrict;and (2)oneormoreDefendantsaresubjecttopersonal
15
     jurisdiction inthisDistrict.Venueisalsoproperunder29U.S.C.j l85(a)because
16
17 Defendantsaresubjectto personaljurisdiction and duly authorized officersareengaged
18 in representing oracting form em bersin thisdistrict.
l9

20
                    lPlaintiffhasfiled arepresentativechargeofdiscrim ination w iththe EqualEm ploym ent
2l
     Opportunity Comm ission buthasnotreceived a noticeofrightto suein regardsto SouthwestAirlines.
22
23 Plaintiffintendsto am end hiscom plaintto add individualand classclaim sunderTitle VIlofthe Civil

24 RightsActof1964,42U.S.C.j2000eetseq.,asamended,afterhehasexhaustedhisadministrative
25 remedies.

26                                                   PAR TIES
27          3.      G ARN ETT.M alvin L Garnettis an individualresiding in M iam i,FL.ju js -



28
     U SDC -2
 Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 3 of 14



l typicalofThe class insofarashe w as a m em berofTW U in good standing atthe tim e ofthe
  unfairlaborpractices.
2        4.      D efendantTW U IN TERN ATION A L refersto the Transportation W orkersU nion
3 ofA m erica,A FL-CIO ,w hich isan unincorporated 2.TW U lnternational.TW U lntem ational
  refersto the Transportation
4           5.      W orkersUnion ofA m erica,A FL-CIO,w hich isan unincorporated United
5 StatesLaborunion thatrepresents,forpurposesoftheRailway LaborAct(theûCRLA''),
6 over200,000 m em bersand retirees,prim arily in com m ercialaviation,public
7                                                                       ,
     transportation,and passengerrailroads.Included in the union sm em bership are
8
     approxim ately 34,000 w orkers atSouthw estA irlines.PlaintiffsuesTW U International
9

10 prim arily to preserve any rightshem ay have forany involvem entofTW U lnternational
11 in the decision to exclude Plaintiffand the proposed class from the TW U . TW U
12
     Internationalm ay havehad to preventthe DefendantLocalUnionsIl.PARTIESfrom
13
14 violating the rightsofTW U m em bers.TW U 'Sprincipaloffice islocated at501 3rdStreet

15 N W , N inth Floor,W ashington,D .C.20001.TW U m ay be served through any ofits
l6
     registeredofficerspursuanttoFed.R.Civ.P.4(h)(b).
17
18          6.      LocalUnion 555.LocalUnion is -    1-W 17555 isan unincorporated association and
     labor .Plaintiffis inform ed and believes,and therefore avers,thatthe D efendantisan (.
                                                                                           (.
                                                                                            unjon,,
l9
     w ithin the m eaning ofTitle V l1 in that,during a1ltim es m aterialto the averm entsofthis
20
2l Com plaint,D efendantengaged in an industry affecting com m erce and has em ployed m ore than

22 the requisite num ber ofpersonsforthe requisite duration underTitle V ll.organization.Local

23 Union 555 may beserved atitsprincipalofticeandplaceofbusinesslocated at2608 lnwood Rd
24 # 150 D allas,TX 75235
        ,

25
          7.     TW U International.TW U lnternationalis an unincorporated association
26 thatfunctionsthrough LocalU nions and representsover 200,000 individualm em bers,prim arily
27 in commercialaviation,publictransportation,and passengerrailroads.
28
     U sDc -3
 Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 4 of 14



l           8.      TheLocalUnion Defendants.TheLocalUnion Defendantsconsistofthe
     m em bersw ithin a city orotherarea specified by the TW U lnternationalExecutive Council.
2                                                                         .



3 SubjecttotheprovisionsoftheTW U lntemationalConstitutionandthebylawsoftheLocal
4 Unions and to al1delegations ofauthority and assignm ents ofresponsibility to the LocalO ftk ers
5
     and totheLocalExecutiveBoard asprovided in the Intem ationalConstitution and Localby-
6
     law s,the suprem e authority in the LocalUnionsisthe m em bership ofthe LocalUnion,
7
8 acting through duly called m eetings.The Defendantsrepresented theproposed classof

9 personsem ployed atSouthw estA irlines
10

11
12                                        FA CTU AL ALLEGA TION S

13           9.      The m em bersofthe Class allege thatTW U internationalasw ellas localhas
     discrim inated againstthem on the basisoftheirrace.D efendanthas allow ed fora hostile w ork
14
l5 environm entagainstA frican A m ericans nationw ide as a union allow ing com pany Southw est

16 A irlines m aintain a racially biased corporate culture and stereotypicalview saboutthe skills,

17 abilities, and potentialofA frican Am ericansthatinfectpersonneldecisionsand form the basis o
18
     the policiesand practiceschallenge knowing prom otions,disciplinary actions,hiring,firing,and
l9
     harm ony in the w ork place.
20
2l           10. TW U Internationaland localignored contractobligations to fightagainst
     discrim ination builtin placeforequality.Therefore,failureto Duty ofFairRepresentation
22
     underthe railway laborand N ationalLaborRelationsA ct.
23
24          11. The individualnam ed Plaintiffand the m em bersofthe proposed Class they seek
     torepresentin thisaction areAfrican-American who wentthrough discrim inatorypoliciesand
25
     the union never filed anything on theirbehalf.D efendantsunion who is obligated to protectal1
26
27 classesallow s a racially biased corporate culture and stereotypicalview saboutthe skills,

28 abilities,and potentialofA frican A m ericansthatinfectpersonaldecisionsand form sthe basiso
     USD C -4
Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 5 of 14




 1 thepoliciesandpracticeschallengedbythislawsuit.They areawareoftheracialinjustices
2
     againstblacks and refuse to file a grievance in the benetk ofblacksatany given tim e..
3
          12.Southw estA irlines colludes with union in m any stations have m ade it
4 U nw elcom e oroffensive behaviorin the w orkplace,which causesone orm ore em ployeesto
5
     uncom fortable,scared,orintim idated in theirplace ofem ploym entforAfrican-A m ericans.
6
            13. The union ignoring discrim ination com plaints and fostering the hostile w ork
7    environm entcolluding w ith Southw estA irlines in the intim idation,and oppression ofblacks in
 8 the w orkplace.
9
          14. The Plaintiff suesthe union forfailing to fairly representthe em ployee'sinterest
10 underthe collective bargaining agreem ent.So,a breach ofthe duty offairrepresentation claim
11 involvesboth the union and the em ployer for failureto protectthe class.
12
           15.     Plaintiffw astreated differently than otherem ployeesofD efendant,being
13 disciplined m uch harsherthan otherem ployees forthe sam e orsim ilarconduct.
14
     .   Plaintiffbegan his em ploym entw ith Defendanton M arch,21 2011 in the
15
     position ofR am p A gentlaterbecom ing a union rep.
16
             16. D uring his em ploym entw ith the D efendant,Plaintiff'sperform ance
l7
     evaluations were alw aysbroughtup by other factorsbesideshisw ork outputupperm anagem ent
l8
     wasmade awareandchanged.
l9
               17.    D uring Plaintiff s em ploym entw ith com pany,the station m anagerw ould
20
al allow m anagem entto m ake inappropriate com m entsfrom tim e to tim e regarding blacks in the

22 w orkplace.These com m ents offended Plaintiff,so Plaintiffcom plained aboutthe com m ents and
23 thewaysblacksweretreated. The racialtensionsw ere directed tow ard im pacting A frican-
24
     A m erican line-w orkers;the hostilew ork environm entas wellasCaribbean blacksin the station.
25
     A s a union rep Plaintiffreported and foughtagainstthe hostile w ork environm ent.Plaintiff
26
2,
 7 com plained aboutblack being given equalchancesin the w ork place asfarasprom otions,

28 disciplinary action,and respectfultreatm ent.
     U sDc -5
 Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 6 of 14




 1          18. June29,2018Plaintiffwenttoarbitrationtogetjobbackhewasnotproperly
 2
     representedhewasfired againstcontractofjustcause.Theunionhasfailedto follow contract
 3
     w ith the language no em ployee w ho haspassed hisprobationary period shallbe disciplined to
 4
     the extentofloss ofpay ordischarge.Justcause sufficientreasonsw ere notm eant.Justcause
 5
 6 can notbem etbeingtheemployerhasnotshown an even-handed in itsenforcementtherewas

 7 disparate treatm entw ith a few w hite and Spanish em ployeesw hich wasproven during
 8
     arbitration.
 9
            19.     O n August 11,2017 Plaintiffw entto EEO C to com plain abouthostile w ork
l0
11 environm entand thatem ployeesw ere afraid to com e to EEOC . There w asintim idation, threats,
12 and bullying towardsblacks in the work place Plaintiffcom plained to H R , UpperM anagem ent.

13          20.     O n Septem ber29,2017 Em ployee w as tired
14          21.     O n N ovem ber 11,2017 EEO C com plaintw as filed.
l5
            22.     On February5,2018Employeereceivedjob backthroughunion.
16
            22.     On February 8,2018 Southw estA irlines called to ask plaintiffifwanted to drop
l7
18 EEOC com plaint.Plaintiffdeclined wasthen retaliated against.

19          23.     There wasm ore violence in the w orkplace forblacks, Plaintiffstarted to question
20 theinvestigation thatthey said wasongoing. Shortly afterPlaintiffscomplaintto theHum an
2l
     ResourcesD epartm ent,he w asthen treated m uch harsherand attacked w ith w rite-upsespecially
22
     by the Station M anager.
23
24          24.     On April11,2018,Plaintiffw as term inated from hisem ploym entw ith

25 Defendant.
26          25.     VP ofunion toldPlaintiffthathebetthereiswhite guysin FortLauderdalehates
27
     him .VP also stated aconservativewhite guy arbitratorisnotgoing to wantto hearaboutmy
28
     UsD c -6
Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 7 of 14



1 EEOC claim s.
2           26      O n April12, 2018Unionstewardtoldmehewouldhurryupandgetmemyjob
3
     back an arbitratorisnotgoingto likethe facta7-yearemployeewastired forapplication.1
4
     notified union ofracistissuesand hostilework environm entl've been tighting.lquestioned how
5
6 would they protectm efrom being fired again and being retaliated against.

7           27. OnApril13,2018theUnionstewardtoldmeitsnothisjobtoprotectmefrom
8    discrim ination lsenthim a copy ofarticle 1 he then started treating m e hostile.
9
            28.     W ewentto arbitration thearbitratorasking forcase1aw and briefingstom ake his
10
     decision on A ugust 10,2018.The union stew ard called m e A ugust8,2018 stated he w aspulling
11
12 m y grievance and would notgive m e a reason.Stated com pany proved theircase.

13          29.     The plaintiffhas com plained to the union in 2012 ofracism and they com pletely
14 ignore the com plaint. Insum,DefendantssubjectedPlaintiffanda11otherssimilarlysituatedto
l5
     an ongoing nationw ide pattern and practice ofrace discrim ination and em ployed com pany-w ide
l6
     policies and practicesthathad a disparate im pacton A frican A m ericans.D efendants'system ic
17
18 discrim ination againstA frican Am ericans includes,butis notlim ited to,the following practices:

19 lfsomeonewantedtoapply forajobthey wouldcheck occurrencesorstatetheagentwason
20   probation ifthe agentwasblack.lftheagentwaswhite orSpanish itwould beatmanagem ent,s
2l
     discretion.
22
            30.     In Houston therehasbeen complaintsofnoosesonm orethen 3 occasionsin the
23
24 lastyearand the union hasfiled nothing on A frican A m erican'sbehalf.lssue where agentcalled

25 w om an black bitch.
26          31.     Theunion hasallowedAfrican Americansto behum iliated bullied,harassed due
27
     to skin colorintheworkplacemaking itahostilework environment.Union mem beremployees
28
     U SDC -7
Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 8 of 14



 l are notallowed to speak on racism dueto socialmediapolicy aswellasmediapolicy in which
2
     com pany keepsquiet.
3
            32.    There isa preponderance ofthe evidence thatSouthw estim posed circum stances
4
5 givingriseto(l)A HostileW orkEnvironment& Harassment.SouthwestAfrican-American
6 Em ployeesw ere treated differently than othersim ilarly situated em ployeesw ho violated w ork

7 rulesofcomparableseriousnessgivingriseto(2)UnequalDiscipline.AndwhileSouthwest
 8 neitherencourages nordiscouragesw orkplace relationshipsbetw een consenting em pjoyees
 9
     SouthwesthasbasicRulesofConduct/prohibitionsthatM anagem entfailed to enforce/follow
10
11 givingriseto(3)UnfairHiring& Nepotism.AndgaveCaucasiansspecialaccessto
12 opportunitiesandresourcesgivingriseto(4)Race-consciencePreferentialTreatment.All
13 establishing a chain ofinference ofracialdiscrim ination.
14          33.    ln2012aSeniorDistrictunionRepresentative(whowasCaucaskanladvised
15
     M anagem entthatthe St.Louis Station had racialissues/tensionsthathave
l6
     been going on foryears.SrM anagem entw asnotified.H ow everthe union tiled no grievance to
17
18 change the situation they allow ed itto continue.

19          34.    In 2014,during the Ferguson unrest,there w ere severalCaucasian em ployeesw h
20 posted on socialm edia ''w e have to tolerate the niggashere atw ork, butifthey com e in to our
2l
     neighborhoods,w e w illshootthem ''.ltwasbroughtto the attention of Senior Leadership w ith n
22
     form alinvestigation.The union did notgo to arbitration forthe benefits ofblacks.
23
24          35.    A sthe snm e asFLL and STL SeniorM anagersw ere consistently

25 targetA frican-A m ericans whom they w antfired via em ailasin the plaintiff s case.U nion is
26 aware and doesnothing. IfFLL station there w asno blacks in upperm anagem entf.
                                                                                 or atotalof4
27
     yearsuntilthey receive the PlaintiffEEO C com plaint.A gentsw ho com plained ofdiscrim ination
28
     Uso c -8
Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 9 of 14



 1 w ere fired,harassed,and retaliated against,the com pany is supposed to investigate butw hatthey
2 do m ore ofistl'
                 y to cover itup w ith m anagem ent.ln a11com plaintsthey have notquestioned the
 3
     victim sin questions only m anagers.The com pany stated to hire a independentparty to
 4
     investigatePlaintiffcomplaintscometo find outitwastheirlitigation department.
 5
 6           36.   N A A CP tiled a com plainton behalfofblacks the com pany refusesto give up

 7 informationonemployeesterminatedduringtheirprobationaryperiodbyrace,genderandjob
 8 theunionhasfailedtofilein orderforjusticeonunionmembers,behalf          .

 9
             37. PlaintiffW asSubjectedToAndHarmedBy Defendants'UnlawfulConduct
l0
             38.   Plaintiffworked as a Ram p A gentfrom 2011 untilhe w as unlaw fully term inated
11
12 in the Aprilof2018..During m uch ofhistenure atthe station,Plaintiffw orked atD enverand

13 Chicago w here he he leftthe firsttim e due to hostile w ork environm entin FortLauderdale
14           39.   VP Unionm emberchange my grievance from retaliation discrim ination to which
15
     hunt.
16

l7
18                                             CLA SS A LLEG ATION S
19

20           40.   This action m ay be m aintained asa class action because:
21
                   a.TheClassissonumerousthatjoinderofa1lmembersis
22
     impracticable'
                  ,
23
24                 b.There are questionsof1aw orfactcom m on to the Class;
25                 c. The claim sordefenses ofthe representative part
                                                                    y is typicalofthe
26
     claim s ordefenses ofthe Class;and
27
                   d.Therepresentativeoftheclasswillfairly andadequately proted the
28
     USD C -9
Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 10 of 14



l interests ofthe Class.
2           41.
                    InjunctionClass.TheClassisproperlycertitiablepursuanttoFed.R.Civ.
3
     P.23(b)(2)becauseTW U hasactedorrefusedtoacton groundsthatapply generallytothe
4
5 Class,sothatfinalinjunctivereliefisappropriaterespectingtheClassasawhole.
6           42.     Dam agesClass.The Classisproperly certifiablepursuantto Fed.R.Civ.

7 P 23(b)(3)becausethequestionsof1aw andfactcommontotheclasspredominateover
8
     any questions affecting only individualm em bers,and a classaction issuperiorto other
9
     availablemethodsforfairlyandefficientlyadjudicatingthecontroversy.Amongother
10
     things,each Classm em ber'sinterestin individually controlling the prosecution ofthe
11
12 claim s herein m akesitvirtually im possible to assertthose claim soutside the classaction

13   context. M oreover,there isno otherlitigation known by the undersigned counselthat
14
     asserts claim sbased on the factsin this controversy.Concentrating litigation in this
15
     forum isdesirable,asm any affected TW U m em bersare in this forum .Finally,there are
l6
     no likely difficulties in m anaging this case asa class action.
17
lg          43.      A sa resultofD efendants'unlaw fulconduct,Plaintifflostw ages and other

19 benetits,and suffered irreparableharm to hiscareer,em otionaldistress,and othernonpecuniary
20 losses. Defendants,actionshave caused and continue to cause Plaintiffsubstantiallosses in
21
     earnings,m anagem entopportunities,and otherem ploym entbenefits,in an am ountto be
22
23 determinedbyajury.
24

25

26

27
                                           AD M IN ISTR ATIV E PRO CEED IN G S
28
     USD C -10
Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 11 of 14



l           44.    Plaintifffiled achargeofemploymentdiscrimination againstthe
2 D efendantwith the M iam iD istrictO ftice ofthe United StatesEqualEm ploym ent
3
     OpportunityCommission(theLûEEOC'')onoraboutAugust8,2018whentheunion droppedthe
4
     grievance.
5
6           45.    On Septem ber 17,2018,the EEO C issued a N otice of lkightto Sue,w hich

7 entitled Plaintiffto institute a civilaction w ith respectto the charge ofdiscrim ination
8
     withinninety (90)daysofthedateofreceiptofsaidnotice.
9
            46.    Based on the foregoing,Plaintiffhas filed an appeallocally asw ellas
10
     internationalunion and hasbeen ignored by both unions.
11
12          47.    Based on the foregoing,Plaintiffhas satistied al1private,adm inistrative

13 andjudicialprerequisitestotheinstitutionofthisaction.
14

l5
                                                        COU N T I
16
                                    R ACE D ISCRIM IN ATION IN V IO LA TION O F
17

18                                                  42U.S.C.j 1981
19          48.    Plaintiff,individually and on behalfofa11others sim ilarly situated,reallegesthe
20
     above paragraphs and incorporatesthem by reference asthough fully stated herein aspartof
21
     CountlofthisCom plaint.
22
23          49.     Section 1977oftheRevisedStatutes,42U.S.C.j 1981,asmnended,guarantees
24 persons ofal1racesthe sam e rightto m ake and enforce contracts,regardless ofrace.The term

25 (tm ake and enforce''contracts includesthe m aking,perfonnance,m odification,and tennination
26
     ofcontracts,andtheenjoymentofa11benefits,privileges,terms,andconditionsofthe
27
                   contractualrelationship.
28
     U SDC - ll
Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 12 of 14



l           50.     D efendantsm aintained a nationw ide setofuniform ,discrim inatory em ploym ent
2
                    practices and engaged in a pattern orpractice ofsystem ic race discrim ination
3
     againstA frican Am ericansw hich constitute illegalintentionalrace discrim ination in violation of
4
5 42U.S.C.j 1981.
6           51. Plaintiffanda1lthosesimilarly situatedweresubjectedtoandharmedby
7 D efendants'system ic and individualdiscrim ination.
8                                                       COUN T 11
9
                                          RETA LIA TION IN V IOLATION OF
10
11                                                   42U.S.C.j 1981
la          52.     Plaintiffreallegesthe above paragraphs and incorporatesthem by reference as

13 though fully stated herein aspartofCount11ofthis Com plaint.
14          53.     Plaintiffengaged in protected activity and suffered retaliation by D efendants in
l5
     violationof42U.S.C.j 1981.
l6
            54.     Plaintiffsuffered harm as a resultofD efendants'unlawfulretaliation.
17
18                                               PR AY ER FOR RELIEF

19                  W H EREFO RE,Plaintiff,and allothers sim ilarly situated,respectfully request
20 that
2l
                    thisCourtfind againstDefendantsasfollow s:
22
                    a.Certify this case asa class action;
23
24                  b.D esignate PlaintiffasClass Representative and designate Plaintiff s counselof

25 record as Class Counsel;
26                  c. D eclare thatD efendants,acts,conduct,policies and practices are unlaw fuland
27
                    violate42U.S.C.j1981;
28
     U sDc - 12
Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 13 of 14



1                      d.DeclarethatDefendantsengaged in apattern and practiceofracial
2    discrim ination
3
                       againstA frican Am ericans and em ployed policies and practicesthathave an
4
                       unlaw fuldisparate im pacton A frican A m ericans'
                                                                        ,
5

6                      e.DeclarethatDefendantsengaged in unlawfulracediscrimination and

7                      againstPlaintiff,and ordera11appropriate relief'
                                                                      ,

                       f.OrderPlaintiffand al1others sim ilarly situated reinstated to theirappropriate
9
                       positions,prom otionsand seniority,and otherw ise m ake Plaintiffand allothers
10
                       sim ilarly situated w hole;
ll

l2                     g.A w ard Plaintiffand a1lothers sim ilarly situated the value ofa11com pensation

13 and
14                     benefits lostand thatthey w illlose in the future asa resultofD efendants'
15
                       unlaw fulconduct'
                                       ,
16
                       h.A ward Plaintiffand a11otherssim ilarly situated com pensatory and punitive
17

18                     dam ages'
                               ,

l9                     i.AwardPlaintiffanda11otherssimilarly situatedprejudgmentinterestand
20                     attorneys'fees,costsand disbursements,asprovided by law ;
2l
                       j.AwardPlaintiffandallotherssimilarlysituatedsuchothermakewhole
22
     equitable,
23

24                     injunctiveandlegalreliefasthisCourtdeemsjustandpropertoendthe
25                     discrim ination and fairly com pensate Plaintiffand others sim ilarly situated'
                                                                                                     ,and
26                     k.A w ard Plaintiffand a11others sim ilarly situated such otherreliefasthis Court
27
                       deemsjustandproper.
28
     USDC - 13
Case 1:19-cv-20291-JEM Document 1 Entered on FLSD Docket 01/22/2019 Page 14 of 14




                                      D EM AN D FO R A JU RY TRIAL

               PlaintiffherebydemandsajurytrialasprovidedbyRule38(a)oftheFederal


               CivilProcedure.

               Respectfully subm itted on behalfofPlaintiffand those
9
               similarly situated,
10

11

12

13             D ated thisday ofJanuary,2019
14

15
                                                M alvin G arnet'tProse
16

17

18

19

20

21

22

23

24

25

26

27

28
